Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss minor claim clarifications to place this application in a Condition for Allowance.  Furthermore, adding limitations directed towards abnormal characteristic amount data is disclosed in prior art FUJII et al. (Pub. No:  US 2006-0102858), and would not further allowance if proposed in a potential amendment.  

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-20 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-20, a camera input interface for connecting a camera sensor is considered to read on Fig. 4 camera input unit 4a; an image processing section for sequentially acquiring the image data is considered to read on Fig. 4 analysis unit 4b; a time-series data acquisition section for sequentially collecting characteristic amount data is considered to read on Fig. 5 collection setting 36a; and a monitoring section for monitoring time-series data is considered to read on Fig. 5 monitoring part 54a.; a collection section for collecting is considered to read on Fig. 5 collection part 52a; a setting section for receiving is considered to read on Fig. 5 setting part 56a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAENO et al. (Pub. No:  US 2020-0105080) in view of FUJII et al. (Pub. No:  US 2006-0102858).

As per Claim 1 MAENO discloses A programmable logic controller comprising (Figs. 1-10 [Abstract]): 
an execution engine that repeatedly executes a user program (Figs. 1-10 [0011] [0047-0049]); a camera input interface for connecting a camera sensor that sequentially takes an image in accordance with a photographing condition and sequentially generates image data of the taken camera image (Figs. 1-10 photographing condition is security authorization and pre-authorization [0042-0044] [0047-0049] [0057-0060] – camera 30 and at least gate and server for interfacing – camera interface for two cameras taking photos sequentially [0040-0044] [0049] [0059-0062] [0098-0100]); 
an image processing section for sequentially acquiring the image data of the camera image from the camera sensor via the camera input interface (Figs. 1-10, 21-25 photographing condition is security authorization and pre-authorization [0042-0044] [0047-0049] [0057-0060] – image processing section for cameras 20 & 30 and at least gate and server for interfacing – camera interface for two cameras taking photos sequentially [0040-0044] [0049] [0059-0062] [0098-0100]) and generating characteristic amount data indicating a characteristic amount of image data in a preset monitoring region among the acquired image data of the camera image (Figs. 1-10, 21-25 feature characteristic amount – region at least the facial region [0039-0042] [0047-0049] [0057-0060] [0098] [0119-0122]); 
a time-series data acquisition section for sequentially collecting characteristic amount data from the image processing section and acquiring time-series data of a characteristic amount (Figs. 1-10, 21-25 collect analysis for collected images from Camera 20 ,30 in a time sequence manner for time-series acquisition of the facial area [0039-0042] [0047-0049] [0057-0060] [0098] [0119-0122]); 
and a monitoring section for monitoring time-series data of a current characteristic amount acquired by the time-series data acquisition section (Figs. 1-10, 21-25 feature amount for the facial region – over time validate authenticate the person incoming [0042-0044] [0047-0049] [0057-0060] [0098])
MAENO does not disclose but FUJII discloses a device memory that stores a device value of a device to be accessed by the execution engine in accordance with the user program (Figs. 1, 7-9, 20-23 apparatus device value is the change amount parameter required for the particular apparatus – stored in storage device and value of the characteristic value of the device [0068] – adjustment control unit 115 outputs at least identification of particular machines [0551-0552] [0568] [0655]); time-series data acquisition section in accordance with a monitoring timing defined by the device of the device memory (Figs. 1, 7-9, 20-23, 25, 26 time series acquisition indicating change of the characteristic data as relates to said apparatus [0068] [0090] [0098] [0130-0133] [0551-0552])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a device memory that stores a device value of a device to be accessed by the execution engine in accordance with the user program; time-series data acquisition section in accordance with a monitoring timing defined by the device of the device memory as taught by FUJII into the system of MAENO because of the benefit taught by FUJII to disclose device specific data related to characteristic / feature amount detection, processing and analysis factors that relate to a specific measurement device whereby MAENO is directed towards characteristic / feature amount detection, processing and analysis for image capture for a particular device and would benefit from including or considering the effects of said particular device on system outcome measurements to ensure the best quality and repeatability for output.

As per Claim 14 MAENO discloses The programmable logic controller according to claim 1, further comprising 
an output section for outputting a monitoring result for confirming a state of monitoring by the monitoring section (Figs. 1-10, 21-25 – specifically output sections Fig. 3 display 156, 456 [0047-0051] [0057-0060] [0098]).

As per Claim 15 MAENO discloses The programmable logic controller according to claim 14, wherein 
the output section generates and outputs a screen (Figs. 1-10, 21-25 – specifically output sections Fig. 3 display 156, 456 [0047-0051] [0057-0060] [0098])
MAENO does not disclose but FUJII discloses a confirmation screen for confirming the monitoring state (Figs. 1, 7-9, 20-23, 25, 26 [0056] [0308-0309] [0329] confirmation for status of device [0337] [0568-0569] [0602-0603]) (The motivation that applied in Claim 1 applies equally to Claim 15).

		ALLOWABLE SUBJECT MATTER
Claims 2-13, 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-13, 16-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 1, wherein the time-series data acquisition section further collects a device value sequentially from the device memory to acquire time-series data of the device value, and the monitoring section monitors the time-series data of the current characteristic amount acquired by the time-series data acquisition section and the time-series data of the current device values, acquired by the time-series data acquisition section, in accordance with the monitoring timing defined by the device of the device memory”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 1, further comprising: a collection section for collecting a device value of each of devices stored in the device memory in a predetermined collection cycle to accumulate the collected device value in a first buffer memory, collecting characteristic amount data generated by the image processing section in the predetermined collection cycle to accumulate collected characteristic amount data in a second buffer memory, and saving the time-series data of the device value of each of the devices accumulated in the first buffer memory and the time-series data of the characteristic amount accumulated in the second buffer memory into a saving memory in accordance with a saving condition, wherein the monitoring section further performs monitoring using time-series data of a device value of a predetermined device saved into the saving memory by the collection section and time-series data of the characteristic amount data obtained from the image data acquired by the camera input interface”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 1, further comprising: a collection section for collecting a device value of each of devices stored in the device memory in a predetermined collection cycle to accumulate the collected device value in a first buffer memory, collecting the pieces of image data of the camera images sequentially acquired from the camera sensor via the camera input interface in the predetermined collection cycle to accumulate the collected image data in a second buffer memory, and saving the time-series data of the device value of each of the devices accumulated in the first buffer memory and the plurality of pieces of image data accumulated in the second buffer memory into a saving memory in accordance with a saving condition, wherein the monitoring section further performs monitoring using time-series data of a device value of a predetermined device saved into the saving memory by the collection section and time-series data of characteristic amount data obtained from the image data saved into the saving memory”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 3, wherein the monitoring section monitors whether the characteristic amount data is abnormal, and the collection section saves, into the saving memory, the time-series data of the device value of each of the devices accumulated in the first buffer memory and the time-series data of the characteristic amount or a plurality of pieces of image data accumulated in the second buffer memory when an abnormality of the characteristic amount data is set as the saving condition and the monitoring section detects an abnormality”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 3, wherein the predetermined collection cycle is a scan cycle in which the execution engine accesses the device memory”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 3, wherein the collection section saves the device value of each of the devices, stored in the device memory, into the first buffer memory together with a time stamp at a time of acquisition, and the monitoring section performs monitoring using the time-series data of the device value of the predetermined device collected and accumulated by the collection section and the time-series data of the pieces of characteristic amount data corresponding to the time stamp”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 7, wherein the characteristic amount includes at least one of a luminance component, a color difference (blue) component, a color difference (red) component, an R component, a G component, a B component, and degrees of change in those components, and the image processing section extracts an average value of at least one of the characteristic amount, a gradient strength, and a gradient angle in the monitoring region”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 8, further comprising setting section for performing setting relating to monitoring, including a position of the monitoring region and a type of the characteristic amount, wherein the image processing section generates the characteristic amount data indicating the characteristic amount of the image data in the monitoring region in accordance with the position of the monitoring region and the type of the characteristic amount received by the setting section”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 8, further comprising a setting section for receiving a setting relating to monitoring, including positions of a plurality of the monitoring regions, wherein the image processing section generates characteristic amount data indicating a characteristic amount of image data in each of the monitoring regions in accordance with the positions of the plurality of monitoring regions received by the setting section, the time-series data acquisition section sequentially collects the characteristic amount data for each of the monitoring regions from the image processing section and acquires time-series data of a characteristic amount for each of the monitoring regions, and the monitoring section monitors the time-series data of the current characteristic amount for each of the monitoring region acquired by the time-series data acquisition section and time-series data of current device values in accordance with a monitoring timing defined by the device of the device memory”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 9, wherein the setting section performs setting relating to image data of a camera image taken by the camera sensor via a setting screen capable of receiving a user input”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 11, wherein the setting screen displays a camera image taken by the camera sensor, and the monitoring region is settable on the display”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 11, wherein a component to be extracted as the characteristic amount and a threshold for detecting an abnormality are settable on the setting screen”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 15, wherein an abnormal location in the camera image and the characteristic amount data in which an abnormality is detected is highlighted on the confirmation screen”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 15, wherein a shift is possible from the confirmation screen to a setting screen for performing a setting relating to image data of a camera image taken by the camera sensor”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 1, wherein the execution engine and the device memory are provided in a basic unit of the programmable logic controller, the camera input interface and the image processing section are provided as a first extension unit to which the camera sensor is connected, and the monitoring section is provided as a second extension unit different from the first extension unit, and the second extension unit collects a device value of a predetermined device and the characteristic amount data during constant monitoring”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 18, wherein the first extension unit and the second extension unit are provided integrally”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The programmable logic controller according to claim 18, wherein the second extension unit is a communication unit able to communicate with an analysis apparatus that is capable of communication via a network, the second extension unit transmitting and receiving data to and from the analysis apparatus via the network to achieve a function of the monitoring section”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.
 
Regarding Claims 2-4, 10, 16-18 the closest prior art of record MAENO et al. (Pub. No:  US 2020-0105080) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  MAENO only teaches a programmable logic controller that includes a camera that sequentially takes an image related to a photographing condition as well as teaches sequentially generating image data. The prior art also teaches sequentially acquiring camera image data and generating characteristic amount data indicating a characteristic amount of image data in a preset monitoring region among the acquired image data of the camera image.  Finally, the prior art discloses sequentially collecting characteristic amount data. 

With regards to Claims 5-6 and Claim 13, said claims are disclosed in JORDAN (US Pub. No.: 2021-0343017) and would be otherwise rejected but for the dependency on allowable Claim 3.

 With regards to Claim 7, said claim is disclosed in BACH (US Pub. No.: 2020-0128309) and would be otherwise rejected but for the dependency on allowable Claim 3.

With regards to Claims 8-9 and Claims 11-12, said claims are disclosed in MAENO et al. (Pub. No:  US 2020-0105080) and would be otherwise rejected but for the dependency on allowable Claim 3.

With regards to Claims 19-20, said claims are disclosed in MAENO et al. (Pub. No:  US 2020-0105080) and would be otherwise rejected but for the dependency on allowable Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481